DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 03 March 2022 has been considered by the Examiner.

Claim Objections
3. 	Claims 19-20, 34, and 38 are objected to because of the following informalities. 
Claims 19-20, 34, and 38 contain minor typographical and grammatical errors. 
Claim 19, lines 3-4: The Examiner suggests changing “a second delivery tip with a first delivery tip bevel angle different from the first delivery tip bevel angle” to “a second delivery tip with a second delivery tip bevel angle different from the first delivery tip bevel angle.” 
Claim 20 is missing a period at the end of line 4. 
Claim 34, lines 2-4: The Examiner suggests changing “a second delivery tip with a first delivery tip bevel angle different from the first delivery tip bevel angle” to “a second delivery tip with a second delivery tip bevel angle different from the first delivery tip bevel angle.”
Claim 38, line 1: The Examiner suggests changing “wherein the first probe and second probe further have” to “wherein the first probe and second probe have”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 17, 19-21, 23, 29-34, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley (US 2014/0316388 A1) in view of Mordaunt et al. (US 2007/0265602 A1).
Regarding claim 17, Hipsley teaches a method for performing intraocular procedures ([0189]), said method comprising: 
coupling a first laser probe to a laser unit (the handheld probe 130 is connected to the laser system 102 [0059-0061, 0077, 0088]); 
applying first laser energy to an eye of a first patient during a first intraocular procedure using the laser unit and the first laser probe (the laser system 102 delivers a laser beam through the handheld probe 130 and into the patient’s eye [0077]); 
removing the first laser probe from the laser unit (the laser system 102 is detachably connected with the hand piece 130 [0059, 0081-0082, 0085]. Specifically, a connector is used to facilitate the connection between the laser system 102 and the handheld probe 130 [0059]). 
Hipsley does not explicitly teach coupling a second laser probe to the laser unit.
The Examiner respectfully submits, as Hipsley teaches the use of a laser probe and a laser unit (the handheld probe 130 is coupled to the laser system 102 [0059-0061, 0077, 0088]), configuring the exact number of laser probes that are coupled to the laser unit would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Hipsley teaches applying second laser energy to an eye of a second patient during a second intraocular procedure using the laser unit and the second laser probe (as stated previously above, the laser system 102 is designed to deliver the laser beam through the handheld probe 130 and into the patient’s eye 140 [0077]. Furthermore, the handheld probe 130 was previously modified to comprise a plurality of probes that are used with the laser system 102 [see the modification above]. The Examiner respectfully submits that the laser system is designed for intraocular procedures on a variety of patients [0212]), wherein the laser probes comprise: 
a handheld component (handheld probe 130 [0059-0061, 0077, 0088]); 
and a fiber optic core including a proximal end detachably coupleable to the laser unit (the proximal end of laser delivery fiber 120 has a connector that is coupled to the laser system 102 [0059, FIG. 1]) and a distal end including a delivery tip for emitting laser energy (the distal end of the delivery fiber 120 is configured to deliver the laser energy through the handheld probe 130 [0059-0060, 0077, FIG. 1]), transmitted via the fiber optic core from said laser source when coupled thereto (the laser system 102 delivers a laser beam via the laser delivery fiber 120 to the handheld probe 130 and into the patient’s eye 140 [0077]), to a target tissue for ablation thereof ([0077, 0096, FIG. 1]), wherein each of said plurality of laser probes comprises one or more characteristics tailored to a respective user (the handheld probes 130 can have one or more tips with different characteristics [0082, 0092]. For example, each tip can be configured to be flat, angled, or rounded [0082, 0092]), such that the first laser probe has a first personalization and the second laser probe has a second personalization different from the first personalization (the Examiner respectfully submits that each of the handheld probes 130 can be coupled with a different delivery tip [0082, 0092]. For example, the first probe may have an angled delivery tip and the second probe may have a flat delivery tip [0082, 0092]).
Hipsley does not explicitly teach wherein the first laser probe is one of a plurality of single-use, disposable laser probes coupleable, one at a time, to the laser unit;
wherein the second laser probe is one of the plurality of single-use, disposable laser probes; and
the fiber optic core extending through the handheld component. 
The prior art by Mordaunt is analogous to Hipsley, as they both teach surgical lasers for the eye ([0027]). 	Mordaunt teaches wherein the first probe is one of a plurality of single-use, disposable probes coupleable, one at a time, to the laser unit (the disposable endophotocoagulation probes 14 can be disposed after usage [0002, 0024, 0027, 0029]. Specifically, only one probe 14 is attached at a time with the laser unit 10 [FIG. 1, 0002, 0024, 0027, 0029]); 
wherein the second laser probe is one of the plurality of single-use, disposable laser probes (disposable endophotocoagulation probes 14 [0002, 0024, 0027, 0029]); and
the fiber optic core extending through the handheld component (the fiber bundle 12 extends through the jacket 60, the handle 62, and the tip 64 [0027, FIG. 1]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify each of the respective probes suggested by Hipsley to be one of a plurality of disposable probes, as taught by Mordaunt. The advantage of this modification will improve the sterility of the laser system by disposing each probe after usage (see paragraph [0029] by Mordaunt). Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Hipsley’s delivery fiber to extend through the handheld component, as taught by Mordaunt. The advantage of this modification may provide a more secure fit between the handheld component and the delivery fiber. 
Regarding claim 19, Hipsley in view of Mordaunt suggests the method of claim 17. Hipsley teaches wherein the first personalization comprises a first delivery tip with a first delivery tip bevel angle (the delivery tip of the first handheld probe 130 may be angled, rounded, or flat [0082, 0092]) and the second personalization comprises a second delivery tip with a second delivery tip bevel angle (as stated previously in claim 17, the laser system was modified to comprise a plurality of handheld probes 130 [see claim 17 above]. The delivery tip of the second handheld probe 130 may be angled, rounded, or flat [0082, 0092]). 
Hipsley and Mordaunt do not explicitly teach wherein the second delivery tip bevel angle is different from the first delivery tip bevel angle. 
The Examiner respectfully submits, as Hipsley teaches the probes to comprise a delivery tip bevel angle (the delivery tip may be angled [0082, 0092]), configuring each of the delivery tips to have a different bevel angles would be a matter of changing the shape of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 20, Hipsley in view of Mordaunt suggests the method of claim 17. Hipsley teaches wherein the first personalization comprises a first size of said handheld component of the first laser probe (the first handheld probe 130 has a size dimension, such as the diameter of the probe tip ranging from 100 to 600 microns [0082, FIG. 1]. Furthermore, the structure of the first handheld probe 130 would inherently comprise other dimensions, such as a width and a length [FIG. 1]) and the second personalization comprises a second size of said handheld component of the second laser (as stated previously in claim 17, the laser system was modified to comprise a plurality of handheld probes 130 [see claim 17 above]. The second handheld probe 130 has a size dimension, such as the diameter of the probe tip ranging from 100 to 600 microns [0082, FIG. 1]. Furthermore, the structure of the second handheld probe 130 would inherently comprise other dimensions, such as a width and a length [FIG. 1]). 
Hipsley and Mordaunt do not explicitly teach wherein the second size of said handheld component of the second laser probe is different from the first size. 
The Examiner respectfully submits, as Hipsley teaches the handheld probes to comprise a size (the handheld probes 130 comprises a diameter [0082, FIG. 1]. Additionally, its inherent that the handheld probes 130 would contain a width and a length [FIG. 1]), configuring the size of the handheld probes to be different would be a matter of changing the shape of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 21, Mordaunt teaches an outer jacket surrounding said fiber optic core (jacket 60 surround fiber bundle 12 [0027, FIG. 1]).
Regarding claim 23, Hipsley teaches wherein said intraocular procedures are laser trabeculostomies (restoring biomechanical properties of connective tissue such as the trabecular meshwork [0054-0055]).
Regarding claim 29, Hipsley teaches a kit for use in performing an intraocular procedure ([0189]), said kit comprising: 
a probe coupleable to a laser unit comprising an excimer laser source (the handheld probe 130 is connected to the laser system 102 [0059-0061, 0077, 0088]. Specifically, the laser may be an excimer laser [0061]).
Hipsley does not explicitly teach a plurality of laser probes. 
The Examiner respectfully submits, as Hipsley teaches the use of a laser probe (handheld probe 130 [0059-0061, 0077, 0088]), configuring the exact number of probes that are used with the laser source would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Hipsley teaches each of the laser probes comprising: 
a handheld component (handheld probe 130 [0059-0061, 0077, 0088]); 
and a fiber optic core including a proximal end detachably coupleable to the laser unit (the proximal end of laser delivery fiber 120 has a connector that is coupled to the laser system 102 [0059, FIG. 1]) and a distal end including a delivery tip for emitting laser energy (the distal end of the delivery fiber 120 is configured to deliver the laser energy through the handheld probe 130 [0059-0060, 0077, FIG. 1]), transmitted via the fiber optic core from said laser source when coupled thereto (the laser system 102 delivers a laser beam via the laser delivery fiber 120 to the handheld probe 130 and into the patient’s eye 140 [0077]), to a target tissue for ablation thereof ([0077, 0096, FIG. 1]), wherein each of said plurality of laser probes comprises one or more characteristics tailored to a respective user (the handheld probes 130 can have one or more delivery tips with different characteristics [0082, 0092]. For example, each tip can be configured to be flat, angled, or rounded [0082, 0092]), such that a first laser probe has a first personalization and a second laser probe has a second personalization different from the first personalization (the Examiner respectfully submits that each of the handheld probes 130 can be coupled with a different delivery tip [0082, 0092]. For example, the first probe may have an angled tip and the second probe may have a flat tip [0082, 0092]).
Hipsley does not explicitly teach wherein the plurality of laser probes are single-use, disposable laser probes coupleable, one at a time, to the laser unit; and 
the fiber optic core extending through the handheld component. 
The prior art by Mordaunt is analogous to Hipsley, as they both teach surgical lasers for the eye ([0027]). 	Mordaunt teaches wherein the plurality of laser probes are single-use, disposable laser probes coupleable, one at a time, to the laser unit (the disposable endophotocoagulation probes 14 can be disposed after usage [0002, 0024, 0027, 0029]. Specifically, only one probe 14 is attached at a time with the laser unit 10 [FIG. 1, 0002, 0024, 0027, 0029]); and 
the fiber optic core extending through the handheld component (the fiber bundle 12 extends through the jacket 60, the handle 62, and the tip 64 [0027, FIG. 1]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify each of the respective probes suggested by Hipsley to be disposable probes, as taught by Mordaunt. The advantage of this modification will improve the sterility of the laser system by disposing each probe after usage (see paragraph [0029] by Mordaunt). Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Hipsley’s delivery fiber to extend through the handheld component, as taught by Mordaunt. The advantage of this modification may provide a more secure fit between the handheld component and the delivery fiber. 
Regarding claim 30, Hipsley in view of Mordaunt suggests the kit of claim 29. Hipsley teaches wherein the first personalization comprises a first size of said handheld component of the first laser probe (the first handheld probe 130 has a size dimension, such as the diameter of the probe tip ranging from 100 to 600 microns [0082, FIG. 1]. Furthermore, the structure of the first handheld probe 130 would inherently comprise other dimensions, such as a width and a length [FIG. 1]) and the second personalization comprises a second size of said handheld component of the second laser (as stated previously in claim 29, the laser system was modified to comprise a plurality of handheld probes 130 [see claim 29 above]. The second handheld probe 130 has a size dimension, such as the diameter of the probe tip ranging from 100 to 600 microns [0082, FIG. 1]. Furthermore, the structure of the second handheld probe 130 would inherently comprise other dimensions, such as a width and a length [FIG. 1]). 
Hipsley and Mordaunt do not explicitly teach wherein the second size of said handheld component of the second laser probe is different from the first size. 
The Examiner respectfully submits, as Hipsley teaches the handheld probes to comprise a size (the handheld probes 130 comprises a diameter [0082, FIG. 1]. Additionally, its inherent that the handheld probes 130 would contain a width and a length [FIG. 1]), configuring the size of the handheld probes to be different would be a matter of changing the shape of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 31, Hipsley teaches wherein the first size and the second size refer to a width of the first probe and the second probe (as stated above in claim 30, the handheld probes 130 comprises a diameter [0082, FIG. 1]. Furthermore, its inherent that the structure of the handheld probes 130 would comprise a width and a length [FIG. 1]). 
Regarding claim 32, Hipsley teaches wherein the first size and the second size refer to a length of the first probe and the second probe (as stated above in claim 30, the handheld probes 130 comprises a diameter [0082, FIG. 1]. Furthermore, its inherent that the structure of the handheld probes 130 would comprise a width and a length [FIG. 1]).
Regarding claim 33, Hipsley teaches wherein the first size and the second size refer to a diameter of the first probe and the second probe (as stated above in claim 30, the handheld probes 130 comprises a diameter [0082, FIG. 1]).
Regarding claim 34, Hipsley in view of Mordaunt suggests the kit of claim 29. Hipsley teaches wherein the first personalization comprises a first delivery tip with a first delivery tip bevel angle (the delivery tip of the first handheld probe 130 may be angled, rounded, or flat [0082, 0092]) and the second personalization comprises a second delivery tip with a second delivery tip bevel angle (as stated previously in claim 29, the laser system was modified to comprise a plurality of handheld probes 130 [see claim 29 above]. The delivery tip of the second handheld probe 130 may be angled, rounded, or flat [0082, 0092]). 
Hipsley and Mordaunt do not explicitly teach wherein the second delivery tip bevel angle is different from the first delivery tip bevel angle. 
The Examiner respectfully submits, as Hipsley teaches the probes to comprise a delivery tip bevel angle (the delivery tip may be angled [0082, 0092]), configuring each of the delivery tips to have a different bevel angles would be a matter of changing the shape of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 36, Mordaunt teaches wherein each single-use, disposable laser probe comprises an outer jacket surrounding said fiber optic core (jacket 60 surround fiber bundle 12 [0027, FIG. 1]).
Regarding claim 39, Mordaunt teaches wherein said intraocular procedure is a laser trabeculostomy and said target tissue comprises a trabecular meshwork (restoring biomechanical properties of connective tissue such as the trabecular meshwork [0054-0055]).

6. 	Claims 22, 24, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley in view of Mordaunt et al., further in view of Searle et al. (US 2017/0304001 A1).
Regarding claims 22 and 37, Hipsley in view of Mordaunt suggests the method of claim 21 and the kit of claim 36. Hipsley and Mordaunt do not explicitly teach wherein said outer jacket has a degree of rigidity or flexibility based on a preference of said respective user.
The prior art by Searle is analogous to Hipsley, as they both teach lasers for surgical procedures ([0067]). 
Searle teaches wherein said outer jacket has a degree of rigidity or flexibility based on a preference of said respective user ([0070]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time application was effectively filed to modify the outer jacket suggested by Hipsley in view of Mordaunt to be flexible, as taught by Searle. The benefit of this modification will allow the outer jacket to be easily formed over the optic fiber. 
	Regarding claim 24, Hipsley teaches wherein said target tissue comprises a trabecular meshwork (restoring biomechanical properties of connective tissue such as the trabecular meshwork [0054-0055]). 

7. 	Claim 25 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley in view of Mordaunt et al., further in view of Thom et al. (US 2019/0262071 A1).
	Regarding claim 25, Hipsley in view of Mordaunt suggests the method of claim 17. Hipsley and Mordaunt do not explicitly teach wherein the first laser probe and the second laser probe are provided such that a desired probe with a desired flexibility level is selectable by a surgeon to provide desired feel and maneuverability during the intraocular procedure.
	The prior art by Thom is analogous to Hipsley, as they both teach surgical lasers for intraocular procedures ([0022, 0024]). 
	Thom teaches wherein the first laser probe and the second laser probe are provided such that a desired probe with a desired flexibility level is selectable by a surgeon to provide desired feel and maneuverability during the intraocular procedure (the surgeon can flex the tips to a desired angle that allows for easier maneuverability during a procedure [0007, 0032]. Furthermore, the tips can be used for an intraocular procedure [0022]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the probes suggested by Hipsley in view of Mordaunt to have a tip that can flexed to different angles, as taught by Thom. The advantage of such modification will allow the user to adjust the flexible tip as desired for a surgical procedure. 
	Regarding claim 40, Hipsley teaches a system for use in performing an intraocular procedure ([0189]), said system comprising: 
	a laser unit comprising a laser source (laser system 102 [0059-0061, 0077]); and 
	a laser probe coupleable to said laser unit (the handheld probe 130 is coupled to the laser unit 102 [0059-0061, 0077, 0088]). 
	Hipsley does not explicitly teach a plurality of laser probes. 
The Examiner respectfully submits, as Hipsley teaches the use of a laser probe (handheld probe 130 [0059-0061, 0077, 0088]), configuring the exact number of probes that are used with the laser source would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Hipsley teaches each of the laser probes comprising: 
a handheld component (handheld probe 130 [0059-0061, 0077, 0088]); and
 a fiber optic core including a proximal end detachably coupleable to the laser unit (the proximal end of laser delivery fiber 120 has a connector that is coupled to the laser system 102 [0059, FIG. 1]) and a distal end including a delivery tip for emitting laser energy (the distal end of the delivery fiber 120 is configured to deliver the laser energy through the handheld probe 130 [0059-0060, 0077, FIG. 1]), transmitted via the fiber optic core from said laser source when coupled thereto (the laser system 102 delivers a laser beam via the laser delivery fiber 120 to the handheld probe 130 and into the patient’s eye 140 [0077]), to a target tissue for ablation thereof ([0077, 0096, FIG. 1]), wherein each of said plurality of laser probes comprises one or more characteristics tailored to a respective user (the handheld probes 130 can have one or more delivery tips with different characteristics [0082, 0092]. For example, each delivery tip can be configured to be flat, angled, or rounded [0082, 0092]), such that a first laser probe has a first personalization and a second laser probe has a second personalization different from the first personalization (the Examiner respectfully submits that each of the handheld probes 130 can be coupled with a different delivery tip [0082, 0092]. For example, the first probe may have an angled tip and the second probe may have a flat tip [0082, 0092]).
Hipsley does not explicitly teach wherein the plurality of laser probes are single-use, disposable laser probes coupleable, one at a time, to the laser unit; 
the fiber optic core extending through the handheld component; and 
wherein the first probe or the second probe is selectable by an operator of the system for performing a given intraocular procedure to provide desired maneuverability or comfort for an operator of the laser unit during the intraocular procedure.
The prior art by Mordaunt is analogous to Hipsley, as they both teach surgical lasers for the eye ([0027]). 	Mordaunt teaches wherein the plurality of laser probes are single-use, disposable laser probes coupleable, one at a time, to the laser unit (the disposable endophotocoagulation probes 14 can be disposed after usage [0002, 0024, 0027, 0029]. Specifically, only one probe 14 is attached at a time with the laser unit 10 [FIG. 1, 0002, 0024, 0027, 0029]); and 
the fiber optic core extending through the handheld component (the fiber bundle 12 extends through the jacket 60, the handle 62, and the tip 64 [0027, FIG. 1]). 
The prior art by Thom is analogous to Hipsley, as they both teach surgical lasers for intraocular procedures ([0022, 0024]). 
Thom teaches wherein the first probe or the second probe is selectable by an operator of the system for performing a given intraocular procedure to provide desired maneuverability or comfort for an operator of the laser unit during the intraocular procedure (the surgeon can flex the laser probe tips to a desired angle that allows for easier maneuverability during a procedure [0007, 0032]. Furthermore, the laser probe tips can be used for an intraocular procedure [0022]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify each of the respective probes suggested by Hipsley to be disposable probes, as taught by Mordaunt. The advantage of this modification will improve the sterility of the laser system by disposing each probe after usage (see paragraph [0029] by Mordaunt). Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Hipsley’s delivery fiber to extend through the handheld component, as taught by Mordaunt. The advantage of this modification may provide a more secure fit between the handheld component and the delivery fiber. Lastly, it would have been obvious to a person having ordinary skill in the art to modify the probes suggested by Hipsley in view of Mordaunt to be flexible and provide a desired maneuverability, as taught by Thom. The advantage of such modification will allow the user to adjust the angle of the probe tip to reach various regions of patient’s eye (see paragraphs [0007, 0022, 0032] by Thom).
Regarding claim 41, Hipsley in view of Mordaunt and Thom suggests the system of claim 40. Hipsley teaches wherein the first personalization comprises a first size of said handheld component of the first laser probe (the first handheld probe 130 has a size dimension, such as the diameter of the probe tip ranging from 100 to 600 microns [0082, FIG. 1]. Furthermore, the structure of the first handheld probe 130 would inherently comprise other dimensions, such as a width and a length [FIG. 1]) and the second personalization comprises a second size of said handheld component of the second laser (as stated previously in claim 40, the laser system was modified to comprise a plurality of handheld probes 130 [see claim 40 above]. The second handheld probe 130 has a size dimension, such as the diameter of the probe tip ranging from 100 to 600 microns [0082, FIG. 1]. Furthermore, the structure of the second handheld probe 130 would inherently comprise other dimensions, such as a width and a length [FIG. 1]). 
Hipsley, Mordaunt, and Thom do not explicitly teach wherein the second size of said handheld component of the second laser probe is different from the first size. 
The Examiner respectfully submits, as Hipsley teaches the handheld probes to comprise a size (the handheld probes 130 comprises a diameter [0082, FIG. 1]. Additionally, its inherent that the handheld probes 130 would contain a width and a length [FIG. 1]), configuring the size of the handheld probes to be different would be a matter of changing the shape of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 

8. 	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley in view of Mordaunt et al., further in view of Berlin (US 2008/0082078 A1).
Regarding claim 26, Hipsley in view of Mordaunt suggests the system of claim 17. Hipsley teaches the treatment of the cornea and the trabecular meshwork through ablation ([0054-0055]). However, Hipsley and Mordaunt do not explicitly teach inserting the first laser probe through a corneal incision of the eye of the first patient, moving the first laser probe through the eye toward a trabecular meshwork of the eye of the first patient, and placing the first delivery tip relative to the trabecular meshwork, such that upon emitting the laser energy from the first delivery tip a channel is created in the trabecular meshwork. 
The prior art by Berlin is analogous to Hipsley, as they both teach lasers for intraocular procedures ([abstract]). 
Berlin teaches inserting the first laser probe through a corneal incision of the eye of the first patient, moving the first laser probe through the eye toward a trabecular meshwork of the eye of the first patient, and placing the first delivery tip relative to the trabecular meshwork, such that upon emitting the laser energy from the first delivery tip a channel is created in the trabecular meshwork (the laser delivery tip is inserted through a corneal incision and placed in proximity to the trabecular meshwork [0097]. The laser delivery tip delivers a laser light that ablates the trabecular meshwork tissue of an eye to create an aperture or channel in the trabecular meshwork [0022, 0030]). 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the delivery tip of the laser probes suggested by Hipsley in view of Mordaunt to be inserted through a corneal incision and further guided to contact the trabecular meshwork, as taught by Berlin. The advantage of such modification will allow for the laser probe to be placed in close proximity to the trabecular meshwork during the ablation treatment. This may also prevent ablating non-target tissue surrounding the trabecular meshwork during the intraocular procedure.  
Regarding claim 27, Berlin teaches wherein the first laser probe or the second laser probe is selectable by an operator for performing a given intraocular procedure to enhance proper placement of the first or second delivery tip relative to a trabecular meshwork of the eye of the first patient or the second patient (the laser probe is inserted through a corneal incision and is placed in contact with or adjacent to the trabecular meshwork [0097]). 
Regarding claim 28, Berlin teaches wherein the first laser probe or the second laser probe is selectable by an operator to avoid unintended collateral tissue damage (the fiber optic probe 23 can include a heat extraction system to reduce or minimize collateral damage [0061 0081, 0083]). 

9. 	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hipsley in view of Mordaunt et al., further in view of Rose et al. (US 2007/0027443 A1).
Regarding claim 38, Hipsley in view of Mordaunt suggests the kit of claim 29. Hipsley and Mordaunt do not explicitly teach wherein the first probe and second probe have different finger grip patterns.
The prior art by Rose is analogous to Hipsley, as they both teach lasers that can be used for ophthalmic applications ([0017]).
Rose teaches wherein the first probe and second probe have different finger grip patterns (Rose teaches serval hand pieces or handheld probes that can be interchanged [0044]. Specifically, the hand piece 12 may include surface features such as a roughened surface, patterns of nubs, patterns of divots, knurling, contoured finger intents, silicon rubber, or combinations thereof [0046]. These surface features are designed to aid in providing a secure grip [0046]. Furthermore, Rose’s surface features could be applied to the first and second probes that are suggested by Hipsley in view of Mordaunt [see claim 29 above]. For example, the first probe could have a pattern of nubs and the second probe could have a pattern of divots). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the each of the probes suggested by Hipsley in view of Mordaunt to comprise a different grip pattern, as taught by Rose. The advantage of such modification will allow each surgeon to select a probe based on the grip pattern that is comfortable for their hand size (see paragraph [0046] by Rose). 
	
Allowable Subject Matter
10. 	Claims 18 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggests the limitation that recites wherein the first personalization comprises a first delivery tip with a first flexibility level and the second personalization comprises a second delivery tip with a second flexibility level different from the first flexibility level. The following description demonstrates how the prior art of record fails to suggest the following limitation. 
Regarding claims 18 and 35, Hipsley in view of Mordaunt suggests the method of claim 17 and the kit of claim 29. Hipsley and Mordaunt do not explicitly teach wherein the first personalization comprises a first delivery tip with a first flexibility level and the second personalization comprises a second delivery tip with a second flexibility level different from the first flexibility level.
Thom (US 2019/0262071 A1) teaches a first delivery tip and a second delivery tip having a flexibility level (flexible tips [0007, 0020, 0032, 0035, FIGS. 1-2]). However, Thom does not explicitly teach the first delivery tip to have a first flexibility level and the second delivery tip to have a second flexibility level different from the first flexibility level. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest these specific claim limitations. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792